DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filled on 07/14/2022 has been entered. 
Claims 1,12,13,21 are amended.
Response to Arguments
Applicant arguments filled on 07/14/2022 have been fully considered and but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-5,7-8,12,16-17,21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lohr to (EP2 265 077A1) from IDS, in view of Ly to (US20180124636)

Regarding claims 1, and 12, Lohr teaches an apparatus and method comprising: a transmitter that transmits information indicating a request for system information, (fig. 5(501), [0028]), during a predetermined time period, for a feedback response indicating that the request for the system information was received, (fig. 5(502), [0029], [0031]) wherein the feedback response is part of a contention resolution message received during a random access procedure([0028])
Lohr does not explicitly teach bitmap indicating the system information requested, the system information comprises at least one on-demand system information message from a plurality of system information messages, the plurality of system information messages comprises periodically broadcast system information messages and on-demand system information messages that are not periodically broadcast, and the at least one on-demand system information message is part of the on- demand system information message, wherein the feedback response included in a contention resolution message comprising an identifier indicating the system information requested received during a random access procedure

However, Ly teaches bitmap indicating the system information requested, the system information comprises at least one on-demand system information message from a plurality of system information messages, the plurality of system information messages comprises periodically broadcast system information messages and on-demand system information messages that are not periodically broadcast, and the at least one on-demand system information message is part of the on- demand system information message ([0097] discloses the contention-based procedure may include an on-demand SIB procedure. In an on-demand SIB procedure, the UE 610 may request specific system information, such as by requesting one or more specific SIBs. In the second aspect, an RS may include a RACH preamble. The payload may include at least one of an ID associated with the UE 610 (e.g., a UE-ID) or a request for system information. The request for system information may include a bitmap associated with a request for at least one SIB (e.g., a bitmap indicating one or more SIBs requested by the UE 610) wherein the feedback response comprises a physical random access channel preamble identifier corresponding to the physical random access channel preamble ( [0099] Discloses the first response 624 may include an eMSG2 associated with the on-demand SIB procedure. The first response 624 may include one or more SIBs based on the request for system information (e.g., one or more SIBs indicated by a bitmap included in the payload). For example, the first base station 612 may identify one or more SIBs indicated by the payload of the first initial contention-based signal 622, and the first base station 612 may generate one or more identified SIBs for transmission to the UE 610. The first base station 612 may transmit the first response 624 on a PDCCH and/or a PDSCH. Similarly, the second response 632 may include an eMSG2 associated with the on-demand SIB procedure. The second response 632 may include one or more SIBs based on the request for system information (e.g., one or more SIBs indicated by a bitmap included in the payload). The second base station 614 may transmit the second response 632 on a PDCCH and/or a PDSCH)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective
filling date of the claimed invention to enable the system of Lohr include bitmap indicating the system information requested, the system information comprises at least one on-demand system information message from a plurality of system information messages, the plurality of system information messages comprises periodically broadcast system information messages and on-demand system information messages that are not periodically broadcast, and the at least one on-demand system information message is part of the on- demand system information message, wherein the feedback response included in a contention resolution message comprising an identifier indicating the system information requested received during a random access procedure, as suggested by Ly. This modification would benefit the system to reserve battery life.

Regarding claims 12, and 21, Lohr teaches an apparatus and a method comprising: transmitting information indicating a request for system information, (fig. 5(501), [0028]), and monitoring, during a predetermined time period, for a feedback response indicating that the request for the system information was received, (fig. 5(502), [0029], [0031])  wherein the feedback response is part of a contention resolution message received during a random access procedure([0028])

Lohr does not explicitly teach bitmap indicating the system information requested, the system information comprises at least one on-demand system information message from a plurality of system information messages, the plurality of system information messages comprises periodically broadcast system information messages and on-demand system information messages that are not periodically broadcast, and the at least one on-demand system information message is part of the on- demand system information message, wherein the feedback response included in a contention resolution message comprising an identifier indicating the system information requested received during a random access procedure

However, Ly teaches bitmap indicating the system information requested, the system information comprises at least one on-demand system information message from a plurality of system information messages, the plurality of system information messages comprises periodically broadcast system information messages and on-demand system information messages that are not periodically broadcast, and the at least one on-demand system information message is part of the on- demand system information message ([0097] discloses the contention-based procedure may include an on-demand SIB procedure. In an on-demand SIB procedure, the UE 610 may request specific system information, such as by requesting one or more specific SIBs. In the second aspect, an RS may include a RACH preamble. The payload may include at least one of an ID associated with the UE 610 (e.g., a UE-ID) or a request for system information. The request for system information may include a bitmap associated with a request for at least one SIB (e.g., a bitmap indicating one or more SIBs requested by the UE 610) wherein the feedback response comprises a physical random access channel preamble identifier corresponding to the physical random access channel preamble ( [0099] Discloses the first response 624 may include an eMSG2 associated with the on-demand SIB procedure. The first response 624 may include one or more SIBs based on the request for system information (e.g., one or more SIBs indicated by a bitmap included in the payload). For example, the first base station 612 may identify one or more SIBs indicated by the payload of the first initial contention-based signal 622, and the first base station 612 may generate one or more identified SIBs for transmission to the UE 610. The first base station 612 may transmit the first response 624 on a PDCCH and/or a PDSCH. Similarly, the second response 632 may include an eMSG2 associated with the on-demand SIB procedure. The second response 632 may include one or more SIBs based on the request for system information (e.g., one or more SIBs indicated by a bitmap included in the payload). The second base station 614 may transmit the second response 632 on a PDCCH and/or a PDSCH)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective
filling date of the claimed invention to enable the system of Lohr include bitmap indicating the system information requested, the system information comprises at least one on-demand system information message from a plurality of system information messages, the plurality of system information messages comprises periodically broadcast system information messages and on-demand system information messages that are not periodically broadcast, and the at least one on-demand system information message is part of the on- demand system information message, wherein the feedback response included in a contention resolution message comprising an identifier indicating the system information requested received during a random access procedure, as suggested by Ly. This modification would benefit the system to reserve battery life.
Regarding claims 3,  Lohr teaches wherein, in response to not receiving the feedback response: the transmitter retransmits the information indicating the request for the system information; and the processor monitors, during the predetermined time period, for the feedback response indicating that the request for the system information was received([0031]).Regarding claims 4,  Lohr teaches wherein the transmitter retransmits the information using increased power([0108]).Regarding claims 5,  Lohr teaches wherein the transmitter repeats retransmitting information indicating the request for the system information up to a predetermined number of times([0108]).Regarding claims 7, 16 Lohr teaches wherein a radio network temporary identifier is used to indicate the feedback response([0029], [0030]).Regarding claims 8, 17 Lohr teaches wherein the feedback response is indicated by one or more fields of downlink control information set to one or more predefined values(fig. 5(502), [0029]-[0030]).
Claims 2,6,9-11,14-15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr to (EP2 265 077A1)   in view of Ly to (US20180124636) and further in view  of  Kwon to (US 20140086224)
Regarding claims 2,14   Lohr does not explicitly teach comprising a receiver that: receives scheduling information corresponding to the system information; and in response to receiving the feedback response, receives the system information based on the scheduling information
However, Kwon teaches a receiver that receives scheduling information corresponding to the system information(fig. 8(3615), [0098]) in response to receiving the feedback response, the receiver receives the system information based on the scheduling information (Kwon, fig. 8(S820), [0096]).
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to enable the system of Lohr include comprising a receiver that: receives scheduling information corresponding to the system information; and in response to receiving the feedback response, receives the system information based on the scheduling information, as suggested by Kwon. This modification would benefit the system to reliable convey configuration information.
Regarding claims 6,15 the combination of Lohr  and Ly and Kwon teaches  wherein the feedback response is part of downlink control information(Kwon, fig. 9, [0117]).Regarding claims 9,18 the combination of Lohr and Ly and Kwon teaches    wherein the feedback response is part of a random access response message transmitted on a physical downlink shared channel(Kwon, fig. 9, [0117]).
Regarding claims 10,19 the combination of Lohr and Ly and Kwon teaches   wherein the information indicating the request for the system information comprises a physical random access channel preamble (Kwon, [0089]),wherein the feedback response comprises a physical random access channel preamble identifier corresponding to the physical random access channel preamble (Kwon, [0015]). 
Regarding claims 11,20 the combination of Lohr and Ly and Kwon teaches wherein downlink scheduling information for the system information is transmitted with the feedback response(Kwon, fig. 9, [0117]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461